         Case 1:19-cv-01746-JEB Document 28-1 Filed 03/16/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

MAHTAB ARSANJANI,                   )
                                    )
            Plaintiff,              )
                                    )
      v.                            )               Case No.: 1:19-CV-01746-JEB
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
            Defendants.             )
____________________________________)

                                           ORDER
        Upon consideration of the Consent Motion for Extension of Time to Complete Discovery,

and the entire record herein, it is hereby:

        ORDERED that the Consent Motion for Extension of Time to Complete Discovery BE

and HEREBY is GRANTED; and it is further,

        ORDERED that all current discovery deadlines are extended by ninety (90) days, and that

the following schedule shall govern the discovery process in this matter:

Event                                               Deadline
Fact Discovery Completion                           06/15/2021
Opponents’ Expert Reports Due                       06/27/2021
Proponent’s Rule 26(a)(2) Report Due                06/27/2021
Proponent’s Rebuttal Expert Reports Due             07/17/2021
Opponents’ Rule 26(a)(2) Reports Due                07/17/2021
Expert Discovery Completion                         08/15/2021

Additionally, it is further;

        ORDERED that the May 21, 2021 post-discovery status conference is hereby VACATED

and is rescheduled for _______________________________________.

SO ORDERED.


Date                                                United States District Judge



                                                7
        Case 1:19-cv-01746-JEB Document 28-1 Filed 03/16/21 Page 2 of 2




Copies to:

John J. Yannone, Esq.
Arren T. Waldrep, Esq.
Price Benowitz, LLP
409 7th Street, NW, Suite 200
Washington, D.C. 20004
john@Pricebenowitzlaw.com
arren@Pricebenowitzlaw.com
Attorneys for Plaintiff

and

Brian J. Field, Esq.
Assistant United States Attorney
555 Fourth Street, NW
Washington, DC 20530
Brian.Field@usdoj.gov
Attorney for Defendant United States of America

and

Benjamin E. Bryant, Esq.
John J. Bardo, Esq.
Assistant Attorneys General
Civil Litigation Division Section IV
400 6th Street, NW
Washington, DC 20001
benjamin.bryant@dc.gov
john.bardo@dc.gov
Attorneys for Defendant District of Columbia




                                               8
